                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

SAMANTHA J. JACKSON                                CIVIL ACTION NO. 6:18-cv-00927

VERSUS                                             MAGISTRATE JUDGE HANNA

STANDARD MORTGAGE CORP.,                           BY CONSENT OF THE PARTIES
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, FEDERAL HOME
MORTGAGE CORP.

                              MEMORANDUM RULING

       Currently pending are three motions to dismiss (Rec. Docs. 54, 55, and 56),

which were filed by defendants Federal Home Loan Mortgage Corporation

(“Freddie Mac”), Federal National Mortgage Association (“Fannie Mae”), and

Standard Mortgage Corporation, respectively. The motions are opposed (Rec. Doc.

76, 78, 80).1 Considering the evidence, the law, and the arguments of the parties,

and for the reasons fully explained below, the motions are granted in part and denied

in part.

                                        Background

       The plaintiff, Samantha J. Jackson, entered into loan agreements with

defendant Standard Mortgage Corporation in 2013 and again in 2016. On both




1
       The plaintiff alternatively sought to strike the defendants’ motions. (Rec. Docs. 75, 77,
79.) The plaintiff’s motions to strike will be addressed in a separate ruling.
occasions, she mortgaged her property located at 221 Tennessee Street, Lafayette,

Louisiana.2 In this lawsuit, Ms. Jackson sued Standard Mortgage (the mortgagee on

both of her mortgages), Freddie Mac (to whom the 2016 mortgage was allegedly

sold), and Fannie Mae. When Ms. Jackson obtained the later mortgage, her earlier

loan was paid off in full. Ms. Jackson alleged, in connection with the two loans, that

the defendants violated the Truth-in-Lending Act (“TILA”), 15 U.S.C.§ 601 et seq.,

the Federal Trade Commission Act, 15 U.S.C. § 45, and the Real Estate Settlement

Procedures Act (“RESPA”), 12 U.S.C. § 2601 et seq. She also asserted a breach of

contract claim and a claim based on the alleged sharing of sensitive personal

information in violation of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.

       The plaintiff is not represented by legal counsel. Her factual allegations are

lengthy, and it is difficult to determine from the face of the second amended

complaint precisely what it is that she alleges each of the defendants did that

purportedly violated the referenced statutes. At a minimum, she alleged that interest

on the loans was calculated on the basis of a 360 day year rather than on the basis of

a 365 day year; that she was told she had simple interest loans when her loans were



2
        Although the defendants sometimes referred to these loans in their briefing as “the Fannie
Mae loan” and “the Freddie Mac loan,” respectively, (Rec. Doc. 73 at 8), the plaintiff did not allege
in the second amended complaint that the 2013 loan was sold to Fannie Mae, and the defendants
presented no evidence that the 2013 loan was sold to Fannie Mae or to any other entity. The
defendants also argued that Standard Mortgage was the servicer of both loans at all relevant times
(Rec. Doc. 73 at 12), but there is no evidence in the record supporting that allegation.

                                                 2
actually amortized; that only $879.45 rather than $889.88 was refunded toward the

new loan’s escrow balance; that the final payoff for the earlier loan was $48,456.80

instead of $48,486.67; that the defendants “failed to ensure the accuracy of the

figures in the mortgages;” that Freddie Mac did not require “the agent” to include

her name and identification number on the mortgage; that Standard Mortgage did

not notify her that the loans were being sold prior to the sales; that Standard

Mortgage failed to pay off her earlier loan within twenty-four hours after closing on

the new loan; that the plaintiff’s mortgage payments were credited as of the due date

instead of the date received; that Standard Mortgage charged the plaintiff a tax

service fee and outsourced the tax escrow to a third-party although the mortgage

stated there would be no charge for escrowing; that multiple truth-in-lending

disclosures were given for the 2013 loan with different figures; that multiple HUD-

1 statement were used at the closing for the 2013 loan resulting in higher charges to

the plaintiff; that unearned interest from July 22, 2016 was not refunded during

payoff; that Standard Mortgage provided the plaintiff’s personal information to

Mortgage Electronic Registration Systems, Inc.; that a tax certificate fee was

charged by the closing agent; and that Standard Mortgage did not carefully review

the documents to ensure that their calculations were correct.

      This Court’s careful reading of the plaintiff’s second amended complaint

revealed that the only allegations regarding defendant Freddie Mac are the

                                         3
following: that Freddie Mac reported erroneous figures in the loan documents and

failed to ensure that mortgage disclosure laws were adhered to (Rec. Doc. 44 at 11,

¶26); that Freddie Mac did not require “the Agent” to include her name on the

mortgage or report errors in the documents (Rec. Doc. 44 at 12-13, ¶27); that Freddie

Mac changed the interest calculation method from a 365 day year to a 360 day year

(Rec. Doc. 44 at 12, ¶32); that Freddie Mac failed to disclose the alleged transfer of

loan servicing (Rec. Doc. 44 at 19, ¶69); and that Freddie Mac failed to properly

apply advance escrow account deposits (Rec. Doc. 44 at 19, ¶70).

      This Court’s careful reading of the plaintiff’s second amended complaint

revealed that the only allegations regarding defendant Fannie Mae are the following:

that Fannie Mae reported erroneous figures in the loan documents and failed to

ensure that mortgage disclosure laws were adhered to (Rec. Doc. 44 at 11, ¶26); that

Fannie Mae changed the interest calculation method from a 365 day year to a 360

day year (Rec. Doc. 44 at 12, ¶32); that Fannie Mae failed to notify the plaintiff that

a loan had been purchased (Rec. Doc. 44 at 16, ¶53); that Fannie Mae failed to

disclose the alleged transfer of loan servicing (Rec. Doc. 44 at 19, ¶69); and that

Fannie Mae failed to properly apply advance escrow account deposits (Rec. Doc. 44

at 19, ¶70). Notably, the plaintiff did not allege in the second amended complaint

that either loan was sold to Fannie Mae.




                                           4
       The defendants responded to the plaintiff’s complaint with the instant motions

to dismiss, arguing that the court lacks subject-matter jurisdiction, that certain of the

plaintiff’s claims have prescribed, and that certain of the plaintiff’s claims cannot be

remedied in a private action such as this lawsuit.

                                     Law and Analysis

A.     The Standard for Evaluating a Pro Se Litigant’s Pleadings

       A pro se litigant’s pleadings are construed liberally3 and held to “less stringent

standards than formal pleadings drafted by lawyers.”4 However, a pro se plaintiff

“must prove, by a preponderance of the evidence, that the court has jurisdiction

based on the complaint and evidence.”5 Furthermore, a pro se plaintiff must also

abide by the rules that govern federal courts6 and properly plead sufficient facts that,

when liberally construed, state a plausible claim to relief.7 A court may sua sponte

dismiss a plaintiff’s claims on its own motion under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim so long as the procedure is fair, which typically


3
       Nerren v. Livingston Police Dept., 86 F.3d 469, 472 (5th Cir. 1996).
4
      Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quoting Miller v.
Stanmore, 636 F.2d 986, 988 (5th Cir. 1981)).
5
       Dos Santos v. Belmere Ltd. Partnership, 516 Fed. App’x 401, 402-03 (5th Cir. 2013).
6
       E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (citing Frazier v. Wells Fargo
Bank, N.A., 541 Fed. App’x 419, 421 (5th Cir. 2013)).
7
       Champion v. United States, 421 Fed. App’x 418, 423 (5th Cir. 2011). See also Frazier v.
Wells Fargo Bank, N.A., 541 Fed. App’x at 421-22.

                                                5
means that the plaintiff has notice of the court’s intention to do so and an opportunity

to respond.8    However, a court should generally allow a pro se plaintiff an

opportunity to amend his or her complaint before dismissing it for failure to state a

claim.9

      Ms. Jackson is cautioned that she should, in future briefing, provide accurate

citations for cases in addition to stating the names of the parties to the suit and should

(unless no such cases exist) cite to cases from the Fifth Circuit Court of Appeals or

courts within that circuit.

      Ms. Jackson filed three identical briefs in opposition to the defendants’

motions, which resulted in a waste of significant judicial time and effort. Ms.

Jackson is cautioned that such needless duplication should be avoided in the future.

B.    The Standard for Evaluating a Rule 12(b)(1) Motion to Dismiss

      A motion to dismiss brought under Fed. R. Civ. P. 12(b)(1) challenges the

exercise of the court’s subject-matter jurisdiction. A federal court must consider a

Rule 12(b)(1) motion to dismiss before taking up any other motion because a court

must have subject-matter jurisdiction before determining the validity of a claim. 10



8
      See Lozano v. Ocwen Fed. Bank, FSB, 489 F.3d 636, 642 (5th Cir.2007); Carroll v. Fort
James Corp., 470 F.3d 1171, 1177 (5th Cir. 2006).
9
      Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).
10
      Moran v. Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994).

                                              6
The party asserting jurisdiction bears the burden of proving that subject-matter

jurisdiction exists.11 When, as in this case, the Rule 12(b)(1) motion to dismiss is

based on the complaint alone, it is a facial attack, and the court must decide whether

the allegations in the complaint sufficiently state a basis for subject-matter

jurisdiction.12 A motion to dismiss under Rule 12(b)(1) for lack of subject-matter

jurisdiction is analyzed under the same standard as a motion to dismiss under Fed.

R. Civ. P. 12(b)(6).13

C.    The Standard for Evaluating a Rule 12(b)(6) Motion to Dismiss

      A motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6)

is properly granted when a defendant attacks the complaint because it fails to state a

legally cognizable claim.14 When considering such a motion, a district court must

limit itself to the contents of the pleadings, including any attachments thereto,15

accept all well-pleaded facts as true, and view the facts in a light most favorable to




11
      Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
12
      Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).
13
      See Benton v. United States, 960 F.2d 19, 21 (5th Cir. 1992).
14
      Ramming v. United States, 281 F.3d at 161.
15
      Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                               7
the plaintiff.16 However, conclusory allegations and unwarranted deductions of fact

are not accepted as true,17 and courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”18

       To survive a Rule 12(b)(6) motion, the plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.”19 The allegations must be

sufficient “to raise a right to relief above the speculative level,”20 and “the pleading

must contain something more. . . than. . . a statement of facts that merely creates a

suspicion [of] a legally cognizable right of action.”21 “While a complaint. . . does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds

of his entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.”22 If the plaintiff fails to


16
       In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (internal
quotations omitted) (quoting Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d
464, 467 (5th Cir. 2004)); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
17
       Kaiser Aluminum & Chemical Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir.
1982) (citing Associated Builders, Inc. v. Alabama Power Co., 505 F.2d 97, 100 (5th Cir. 1974));
Collins v. Morgan Stanley, 224 F.3d at 498.
18
       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478
U.S. 265, 286 (1986)).
19
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 570.
20
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 555.
21
        Bell Atlantic Corp. v. Twombly, 550 U.S. at 555 (quoting 5 C. Wright & A. Miller, Federal
Practice and Procedure § 1216, pp. 235-36 (3d ed. 2004)).
22
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 555 (citations, quotation marks, and brackets
omitted; emphasis added). See, also, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                               8
allege facts sufficient to “nudge[ ][his] claims across the line from conceivable to

plausible, [his] complaint must be dismissed.”23

       A claim meets the test for facial plausibility “when the plaintiff pleads the

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”24              “[D]etermining whether a

complaint states a plausible claim for relief. . . [is] a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”25

Therefore, “[t]he complaint (1) on its face (2) must contain enough factual matter

(taken as true) (3) to raise a reasonable hope or expectation (4) that discovery will

reveal relevant evidence of each element of a claim.”26

       A Rule 12(b)(6) motion to dismiss for failure to state a claim is the proper

procedural device to raise a statute of limitations defense and may be granted when




23
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 570.
24
       Ashcroft v. Iqbal, 556 U.S. at 678.
25
       Ashcroft v. Iqbal, 556 U.S. at 679.
26
       Lormand v. US Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic
Corp. v. Twombly, 550 U.S. at 556). See, also, In Re Southern Scrap, 541 F.3d 584, 587 (5th Cir.
2008).

                                               9
it is evident from the pleadings that the action is time barred and the pleadings fail

to raise some basis for tolling the applicable prescriptive period.27

D.     Subject-Matter Jurisdiction

       The defendants argued that the court lacks subject-matter jurisdiction because

there is no actual controversy between the parties to the lawsuit concerning the

plaintiff’s 2013 loan and because any claim that the plaintiff might have regarding

the 2016 loan is not yet ripe. Federal courts only have the power to decide actual

cases or controversies.28          “[A]bstract injury is not enough.”29               “Rather, the

allegations must establish that the plaintiff either has sustained an injury or is in

immediate danger of sustaining an injury.”30

       The mere fact that the 2013 loan was paid in full does not mean that there

cannot be a current controversy regarding that loan.                    However, whether Ms.




27
        Mann v. Adams Realty Co., Inc., 556 F.2d 288, 293 (5th Cir. 1977). See, also, Jones v.
Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003); Bowers v. Nicholson, 271 Fed. App’x 446, 449 (5th
Cir. 2008).
28
        Crane v. Johnson, 783 F.3d 244, 251 (5th Cir. 2015) (citing United States Constitution,
Article III, Section 2); Choice Inc. of Texas v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012) (citing
United States Constitution, Article III, Section 2).
29
      Amigos Labor Solutions, Inc. v. Texas Supreme Court Unauthorized Practice of Law
Committee, No. 3:05-CV-1644-B, 2006 WL 8437527, at *3 (N.D. Tex. Feb. 9, 2006) (quoting
O'Shea v. Littleton, 414 U.S. 488, 494 (1974)).
30
     Amigos Labor Solutions, Inc. v. Texas Supreme Court Unauthorized Practice of Law
Committee, 2006 WL 8437527, at *3.

                                                 10
Jackson’s claims concerning her 2013 loan are timely does not implicate the court’s

subject-matter jurisdiction but is an issue to be resolved under Rule 12(b)(6).

       The defendants’ ripeness argument is based on their assertion that there will

be no concrete controversy over the amount of interest charged by the mortgagee on

the 2016 loan until the plaintiff’s loan matures and is paid in full. Ripeness

distinguishes matters that are hypothetical or speculative – and therefore premature

– from those that are appropriate for judicial review.31 To determine whether a

matter is ripe for judicial review, a court must evaluate “the fitness of the issues for

judicial decision and the hardship to the parties of withholding court

consideration.”32 “A claim is not ripe for adjudication if it rests upon ‘contingent

future events that may not occur as anticipated, or indeed may not occur at all.’” 33

       The defendants’ ripeness argument is not persuasive. The plaintiff alleged –

among other things – that she was given incorrect information at the time of closing

the 2016 loan regarding the interest rate to be charged on the money that she

borrowed. Because her loan was secured by a mortgage, and her payments were




31
       LeClerc v. Webb, 419 F.3d 405, 414 (5th Cir. 2005); United Transp. Union v. Foster, 205
F.3d 851, 857 (5th Cir. 2000).
32
       Anderson v. School Bd. of Madison Cnty., 517 F.3d 292, 296 (5th Cir. 2008) (quoting Orix
Credit Alliance, Inc. v. Wolfe, 212 F.3d 891, 895 (5th Cir. 2000).
33
        Archbold-Garrett v. New Orleans City, 893 F.3d 318, 321 (5th Cir. 2018) (quoting Texas
v. United States, 523 U.S. 296, 300 (1998)).

                                              11
amortized over time, she is paying interest in each monthly mortgage payment.

Accordingly, the amount of interest being charged is not speculative or hypothetical

but a currently determinable amount giving rise to a current claim that she is being

charged an incorrect amount of interest. Ms. Jackson’s claim that she is being

charged a different interest rate from the one disclosed at closing is a ripe issue,

ready for resolution. Furthermore, the interest rate dispute is not the only issue raised

by the plaintiff in her complaint.

       Thus, the defendants did not establish that the court lacks subject-matter

jurisdiction over the claims asserted by the plaintiff with regard to either loan.

Accordingly, to the extent that the defendants seek dismissal of Ms. Jackson’s claims

under Fed. R. Civ. P. 12(b)(1), the pending motions are denied.

E.     The Plaintiff’s Federal Trade Commission Act Claim and her Gramm-
       Leach-Bliley Act Claim

       “[T]he fact that a federal statute has been violated and some person harmed

does not automatically give rise to a private cause of action in favor of that person.”34

Instead, the statute must either explicitly create a right of action or implicitly contain

one.35 In creating a private cause of action, Congress must act unambiguously and



34
       Delancey v. City of Austin, 570 F.3d 590, 592 (5th Cir. 2009) (quoting Touche Ross & Co.
v. Redington, 442 U.S. 560, 568 (1979) (quoting Cannon v. Univ. of Chicago, 441 U.S. 677, 688
(1979)).
35
       Touche Ross & Co. v. Redington, 442 U.S. at 575.

                                              12
with a clear voice.36 Absent congressional creation of a private cause of action, a

private cause of action does not exist and cannot be created by a court.37

       The defendants argued that Ms. Jackson lacks the right to assert her Federal

Trade Commission Act claim. They did not make the same argument regarding the

plaintiff’s Gramm-Leach-Bliley Act claim. However, the plaintiff asserted claims

under both of those statutes, neither of which affords private litigants a cause of

action. Accordingly, the same analysis applies to both claims.

       1.     The Federal Trade Commission Act

       In her complaint, Ms. Jackson alleged that Standard Mortgage changed the

interest calculation method from a 365 day year to a 360 day year, provided

erroneous figures in disclosures, failed to retain all documents for five years after

the 2013 closing, failed to properly refund escrowed amounts, failed to provide an

accurate payoff balance, failed to properly refund unearned interest, failed to apply

payments properly, failed to correct errors in calculations, failed to acknowledge

notices of errors, failed to include its agent’s name on the 2016 mortgage, all in

violation of the Federal Trade Commission Act, 15 U.S.C. § 45. However, the

Federal Trade Commission Act does not permit private causes of action.38 Although


36
       Delancey v. City of Austin, 570 F.3d at 593.
37
       Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001).
38
       Yumilicious Franchise, L.L.C. v. Barrie, 819 F.3d 170, 176 (5th Cir. 2016) (citing Fulton
v. Hecht, 580 F.2d 1243, 1248 n. 2 (5th Cir. 1978)); Red Diamond Supply, Inc. v. Liquid Carbonic
                                               13
Ms. Jackson attempted to refute this argument by citation to jurisprudence, none of

the cases she cited were from the Fifth Circuit or any courts within the Fifth Circuit.

Therefore, the cases she cited are neither persuasive nor binding on this Court.

Accordingly, in keeping with relevant Fifth Circuit jurisprudence, Ms. Jackson

cannot pursue a claim against Standard Mortgage or any other defendant under this

statute. Her Federal Trade Commission Act claim fails as a matter of law and

therefore is dismissed with prejudice.

       2.     Gramm-Leach-Bliley Act

       Ms. Jackson alleged in her complaint that Standard Mortgage’s agent shared

the plaintiff’s personal information, which was stored in the company’s database,

with Mortgage Electronic Registration Systems, Inc. prior to the loan application

being completed and signed by the plaintiff in 2016. She further alleged that this

violated the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. Although the

defendants did not raise this issue, this Court, acting sua sponte, must address

whether Ms. Jackson can assert a claim under that statute.

       Although it does not appear that the Fifth Circuit has addressed the issue, the

Eighth Circuit and several district courts in the Fifth Circuit have held that this




Corp., 637 F.2d 1001, 1008 n. 13 (5th Cir. 1981); see also Norris v. Fairbanks Capital Corp., 178
Fed. App’x 401, 403 (5th Cir. 2006) (per curiam).

                                               14
statute does not permit a litigant to bring a private right of action.39 This Court finds

these authorities to be persuasive and further finds that Ms. Jackson cannot assert a

claim under that statute. This Court further finds that it would be a futile exercise to

permit the plaintiff or the defendants to submit more briefing with regard to the

plaintiff’s authority to assert claims under this statute. Accordingly, Ms. Jackson’s

Gramm-Leach-Bliley Act claim fails as a matter of law and therefore is dismissed

with prejudice. Ms. Jackson did not assert a claim under any other statute for the

alleged sharing of her personal information. Therefore, any and all claims that she

might have regarding the sharing of her personal information are dismissed in their

entirety.

F.     Are the TILA and RESPA Claims Time-Barred?

       The plaintiff asserted claims under TILA and RESPA. TILA “has the broad

purpose of promoting ‘the informed use of credit’ by assuring ‘meaningful

disclosure of credit terms’ to consumers.”40 “The primary purpose of RESPA is to

provide consumers with information on the nature and costs of the real estate




39
       See, e.g., Wilson v. Deutsche Bank Trust Company Americas as Trustee for Residential
Accredit Loans, Inc., No. 3:18-CV-0854-D, 2019 WL 175078, at *4 (N.D. Tex. Ja. 10, 2019);
Iraheta v. Equifax Information Services LLC, No. 17-1363, 2018 WL 1881270, at *3 (W.D. La.
Apr. 18, 2018); Hall v. Phenix Investigations, Inc., No. 3:14-CV-0665-D, 2014 WL 5697856, at
*9 (N.D. Tex. Nov. 5, 2014); Lowe v. ViewPoint Bank, 972 F.Supp.2d 947, 954 (N.D. Tex. 2013).
40
       Ford Motor Credit Co. v. Milhollin, 444 U.S. 555, 559 (1980) (quoting 15 U.S.C. § 1601).

                                             15
settlement process and to protect consumers from abusive, high settlement costs. . .

RESPA also applies to the servicing of federally related mortgage loans.”41

       The defendants argued that certain of the plaintiff’s claims are barred by the

applicable statutes of limitations. “Statutes of limitations serve as absolute bars to

suit.”42 Although the expiration of a statute of limitations (or prescription in

Louisiana parlance) is an affirmative defense, a district court is authorized to dismiss

a case upon the motion of a litigant or sua sponte when it is clear from the face of

the complaint that the claims asserted are barred by the applicable statute of

limitations.43 When it appears that the claims have prescribed on the face of the

complaint, the plaintiff must establish facts that would have the effect of interrupting

or avoiding prescription.44

       1.     TILA

       The plaintiff closed on her first home mortgage in April 2013, she closed on

her second home mortgage in July 2016, and she filed her complaint on July 13,



41
        Naddour v. Nationstar Mortg., LLC, No. 3:11-CV-1096-B, 2012 WL 4473127, at *5 (N.D.
Tex. Sept. 27, 2012), affirmed 553 Fed. App’x 435 (5th Cir. 2014) (citing 12 U.S.C. § 2601(a) and
12 U.S.C. § 2605(a)). See, also, O'Sullivan v. Countrywide Home Loans, Inc., 319 F.3d 732, 738
(5th Cir. 2003) (quoting 12 U.S.C. § 2601(a)).
42
       Nottingham v. Richardson, 499 Fed. App’x 368, 375 (5th Cir. 2012).
43
       Stanley v. Foster, 464 F.3d 565, 568 (5th Cir. 2006)
44
        Jones v. City of Monroe, No. 3:19-CV-00832, 2019 WL 5488603, at *6 (W.D. La. Oct. 8,
2019), report and recommendation adopted, 2019 WL 5491922 (W.D. La. Oct. 23, 2018).

                                               16
2018.     In her complaint, she asserted claims under the Truth-in-Lending Act

(“TILA”), 15 U.S.C. § 1601, et seq. Under the plain language of the statute, a claim

for damages must be brought within one year of the alleged violation,45 while a claim

for rescission is subject to a three-year statute of limitations.46 In the complaint, the

plaintiff did not seek rescission of the mortgage that she entered into in 2016 and she

cannot rescind the 2013 loan since it has already been paid off and is no longer in

existence. Therefore, all of the plaintiff’s TILA claims with regard to both mortgage

loans fall within the scope of the one-year prescriptive period established in 15

U.S.C. § 1640(e).

        A cause of action under TILA accrues on the date the financial transaction

occurred.47 In other words, a TILA claim accrues when the loan is consummated or

at the closing on the loan transaction.48 Accordingly, the plaintiff's cause of action




45
        15 U.S.C. § 1640(e).
46
        15 U.S.C. § 1635(f).
47
         15 U.S.C. § 1640(e) (“any action under this section may be brought in any United States
district court. . . within one year from the date of the occurrence of the violation.” See also Moor
v. Travelers Ins. Co., 784 F.2d 632, 633 (5th Cir. 1986); Williams v. Capital One N.A., No. 3:12-
1975, 2014 WL 198154, at *3 (W.D. La. Jan. 15, 2014).
48
       See, e.g., Calhoun v. Stearns Lending, LLC, No. 4:19-CV-00055-ALM-CAN, 2019 WL
1232862, at *3 (E.D. Tex. Feb. 1, 2019), report and recommendation adopted, 2019 WL 1226079
(E.D. Tex. Mar. 15, 2019); Bessant v. Wells Fargo Bank, Nat’l Ass’n, No. 4:13cv306, 2014 WL
2996276, at *7 (E.D. Tex. July 3, 2014); Val-Com Acquisitions Trust v. CitiMortgage, Inc., No.
3:10-CV-1118-D, 2011 WL 1540353, at *2 (N.D. Tex. Apr. 21, 2011); Jackson v. Adcock, No.
CIV.A. 03-3369, 2004 WL 1900484, at *4 (E.D. La. Aug. 23, 2004).

                                                17
with regard to the earlier mortgage loan accrued in April 2013, her cause of action

with regard to the later mortgage loan accrued in July 2016, the plaintiff failed to

file suit within one year of those dates, and any TILA claims she might have had

with regard to either loan are therefore barred by TILA's statute of limitations.

Accordingly, all of the plaintiff’s TILA claims regarding both loans and against all

defendants are dismissed with prejudice.

      2.     RESPA

      In her complaint, the plaintiff asserted claims under the Real Estate Settlement

Procedures Act (“RESPA”), 12 U.S.C. § 2601 et seq. RESPA claims asserted by

private plaintiffs such as Ms. Jackson have either a one-year statute of limitations

(for violations of Sections 2607 and 2608) or a three-year statute of limitations (for

violations of Section 2605).49 Section 2605 codifies a loan servicer's duties; § 2607

prohibits kickbacks related to a real estate settlement service; and § 2608 bars

conditioning a real estate sale on the use of a particular title insurance company. Ms.

Jackson did not set forth any factual allegations encompassed by Section 2607 or

Section 2608 in her second amended complaint. Accordingly, all of her RESPA

claims fall under Section 2605.




49
      See Snow v. First American Title Ins. Co., 332 F.3d 356, 359 (5th Cir. 2003).

                                             18
      Claims for violation of the provisions of Section 2605, which addresses

certain disclosures that must be made to the applicant at the time of loan application

and certain obligations imposed on loan servicers, must be brought not later than

three years after the date of the occurrence of the violation.50 “The limitations period

[for claims under RESPA] begins to run on the date of the occurrence of the

violation, which the Fifth Circuit has interpreted to mean the date of closing.”51

      Ms. Jackson closed on her earlier loan in April 2013, but she did not file suit

until July 2018. Accordingly, any RESPA claims that she might have had with

regard to the earlier loan are time-barred. Her RESPA claims concerning the 2016

loan, however, are not time-barred since her lawsuit was filed less than three years

after the closing of the 2016 loan.

      3.     Tolling of the Statute of Limitations

      Reading Ms. Jackson’s briefing as generously as possible, she argued that the

statutes of limitations for her TILA and RESPA claims should be tolled because she

did not discover the basis for her claims until 2017.

      First, this Court has found that Ms. Jackson’s RESPA claims regarding the

2016 loan are Section 2605 claims that were timely filed. Accordingly, those claims




50
      12 U.S.C. § 2614.
51
      Snow v. First Am Title Ins. Co., 332 F.3d at 361.

                                              19
remain extant and there is no basis for tolling the applicable statute of limitations for

those claims.

       Second, Ms. Jackson has not established that the limitations period for her

TILA claims or her RESPA claims concerning the 2013 loan should be extended.

Ms. Jackson argued that the discovery rule embodied in the doctrine of contra non

valentem should apply to extend the otherwise applicable statute of limitations.

Contra non valentem is a judicially created exception to Louisiana’s statutory rules

of prescription.52 Ms. Jackson did not identify any reported decisions in which that

doctrine was used to extend the statutes of limitations for TILA or RESPA and none

were located by this Court. Accordingly, this Court finds that contra non valentem

cannot be used to extend the limitations period for Ms. Jackson’s TILA or RESPA

claims.

       Next, Ms. Jackson argued that the statutes of limitation applicable to her TILA

and RESPA claims should be equitably tolled. Actually, she argued that equitable

tolling of a RESPA claim is appropriate “when there is fraudulent concealment.”

(Rec. Doc. 75-1 at 19, 77-1 at 19, 79-1 at 19). Reading that argument as broadly as

possible to make it relevant to her TILA claims as well, the argument still lacks merit

because her second amended complaint contains no allegations of fraudulent


52
       Renfroe v. State ex rel. Dept. of Transp. and Development, 2001-1646 (La. 02/26/02), 809
So.2d 947, 953.

                                              20
concealment or fraud of any kind. Therefore, there is no factual basis for the

applicability of equitable tolling to her TILA or RESPA claims. Furthermore,

“equitable tolling preserves a plaintiff's claim when strict application of the statute

of limitations would be inequitable.”53 It is a narrow exception that should be

applied sparingly.54 A successful equitable tolling argument requires a plaintiff to

prove both that she has been pursuing her rights diligently and also that some

extraordinary circumstance stood in her way and prevented the timely filing of her

claims.55 While this standard requires reasonable diligence rather than maximum

feasible diligence,56 a plaintiff’s delay in filing her complaint must be due to some

“external obstacle to timely filing. . . beyond [the plaintiff's] control,” not from self-

inflicted delay.57 In this case, however, the plaintiff has not identified any obstacle

that prevented her from asserting her TILA claims or her RESPA claims regarding

the 2013 loan in a timely fashion. Based on the allegations set forth in the plaintiff’s

complaint, there is no basis for equitably tolling her TILA claims or the RESPA


53
       Davis v. Johnson, 158 F.3d 806, 810 (5th Cir. 1998) (quoting Lambert v. United States, 44
F. 3d 296, 298 (5th Cir. 1995)).
54
       Phillips v. Leggett & Platt, Inc., 658 F.3d 452, 457 (5th Cir. 2011); Ramirez v. City of San
Antonio, 312 F.3d 178, 183 (5th Cir. 2002).
55
     Sandoz v. Cingular Wireless, L.L.C., 700 Fed. App’x 317, 320 (5th Cir. 2017) (citing
Menominee Indian Tribe of Wisconsin v. United States, 136 S.Ct. 750, 755 (2016)).
56
       Starns v. Andrews, 524 F.3d 612, 618 (5th Cir. 2008).
57
       Menominee Indian Tribe of Wisconsin v. United States, 136 S. Ct. at 755-56.

                                                21
claims regarding the 2013 loan. Because Ms. Jackson failed to assert her TILA

claims and her RESPA claims regarding the 2013 loan in a timely fashion and there

is no basis for equitably tolling the applicable statutes of limitations, those claims

are dismissed with prejudice.

G.    The Voluntary Payment Doctrine

      The defendants argued that Ms. Jackson’s claims regarding the 2013 loan are

barred by the voluntary payment doctrine. This Court has held, as noted above, that

any TILA or RESPA claims regarding that loan have prescribed, and that any

Federal Trade Commission Act and Gramm-Leach-Bliley Act claims regarding that

loan cannot be asserted by a private individual. The only other claim asserted by

Ms. Jackson in her second amended complaint is a vague breach of contract claim.

      Under Louisiana law, a plaintiff must prove three essential elements in order

to prevail on a claim for breach of contract: (1) that the obligor undertook an

obligation to perform; (2) that the obligor failed to perform the obligation; and (3)

that the failure to perform this obligation resulted in damages to the plaintiff.58 In

her second amended complaint, Ms. Jackson identified federal statutory obligations

that she claims the defendants failed to perform, but she did not allege the existence

of a contract between herself and any defendant that contained obligations that were



58
      IberiaBank v. Broussard, 907 F.3d 826, 835 (5th Cir. 2018).

                                             22
not fulfilled by a defendant. In the section of the second amended complaint

concerning breach of contract, Ms. Jackson referenced the factual allegations set

forth in Paragraphs 56 and 58 of her second amended complaint. Both of those

paragraphs allege statutory violations by Standard Mortgage but no violations of any

contract that might have existed between Ms. Jackson and Standard Mortgage. In

particular, Ms. Jackson’s second amended complaint did not identify any provision

of the 2013 note or mortgage that she claims was breached by any defendant. While

Ms. Jackson argued in her opposition briefing that her claim that her payments were

not applied on the first day of the month, as required by the 2013 note, she also

argued that she discovered this issue in 2017 when she made two payments a few

days apart. (Rec. Doc. 75-1 at 16-17). But she was not making any payments on

the 2013 loan in 2017 since that loan was paid in full in July 2016 when she took out

the second loan. Similarly, she did not identify any provision of the 2016 note or

mortgage that she claims was breached by any defendant. Accordingly, Ms. Jackson

failed to state a valid claim for breach of contract in connection with either loan.

      This Court having found that Ms. Jackson failed to state a claim regarding the

2013 loan which can be remedied by this Court, it is unnecessary to analyze whether

her claims regarding that loan are barred by the voluntary payment doctrine. Further

discussion of that topic is, therefore, pretermitted.




                                           23
      As noted above, a court may sua sponte dismiss a plaintiff’s claims on its own

motion under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim so

long as the plaintiff has notice of the court’s intention to do so and an opportunity to

respond. However, leave to allow a pro se plaintiff to amend her complaint is not

required when the plaintiff has already pleaded her best case.59 Similarly, allowing

a pro se plaintiff to amend her complaint is not required when granting leave would

be futile and result in needless delay.60

      In this case, Ms. Jackson has already amended her complaint twice. It is

apparent to this Court that she is unable to plead a viable breach of contract claim,

TILA claim, or RESPA claim regarding the 2013 loan. Similarly, it is apparent that

she is unable to plead a viable Federal Trade Commission Act claim or a viable

Gramm-Leach-Bliley Act claim with regard to either loan. Allowing her to amend

her complaint yet again with regard to those claims would only unnecessarily

prolong the resolution of this lawsuit.

      Accordingly, this Court will permit Ms. Jackson to amend her complaint only

in order to state – if she can – a viable breach of contract claim with regard to the

2016 loan. Ms. Jackson is cautioned that she is not permitted to repeat the allegations



59
      Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir. 2009); Bazrowx v. Scott, 136 F.3d at 1054.
60
       Ransom v. National City Mortg. Co., No. 3:13-CV-4642-L, 2014 WL 717198, at *6 (N.D.
Tex. Feb. 25, 2014).

                                             24
already set forth in her second amended complaint. Instead, her third amended

complaint – should she decide to file one – shall supplement but not replace the

second amended complaint and, therefore, shall contain only the smallest number of

allegations and the fewest number of pages absolutely necessary to state such a

claim.

                                      Conclusion

         For the reasons set forth above,

         IT IS ORDERED that the defendants’ motions to dismiss (Rec. Docs. 54, 55,

and 56) are GRANTED IN PART and DENIED IN PART. More particularly,

         (1)   To the extent that the defendants seek dismissal of Ms. Jackson’s claims

under Fed. R. Civ. P. 12(b)(1), the motions are denied;

         (2)   The plaintiff’s Federal Trade Commission Act claims are dismissed

with prejudice;

         (3)   The plaintiff’s Gramm-Leach-Bliley Act claims are dismissed with

prejudice;

         (4)   The plaintiff’s TILA and RESPA claims regarding the 2013 loan are

dismissed with prejudice;

         (5)   The plaintiff’s TILA claims regarding the 2016 loan are dismissed with

prejudice;




                                            25
      (6)    The plaintiff’s breach of contract claim regarding the 2013 loan is

dismissed with prejudice; and

      (7)    The plaintiff is granted leave of court to file, not later than December

30, 2019, a supplemental complaint stating a breach of contract claim regarding the

2016 loan.

      Signed at Lafayette, Louisiana, this 11th day of December 2019.



                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE




                                         26
